IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SENATOR JOSEPH B. SCARNATI AND : No. 94 MAP 2019
SENATOR GENE YAW,              :
                               :
               Appellants      :
                               :
                               :
          v.                   :
                               :
                               :
THE COMMONWEALTH OF            :
PENNSYLVANIA, DEPARTMENT OF    :
ENVIRONMENTAL PROTECTION AND :
THE PENNSYLVANIA ENVIRONMENTAL :
QUALITY BOARD,                 :
                               :
               Appellees       :


                                 ORDER


PER CURIAM:                                  DECIDED: October 21, 2020


     AND NOW, this 21st day of October, 2020, the Order of the Commonwealth

Court is AFFIRMED.